Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicants' election, with traverse of Group II (Claims 1-5, 12-13 by amending claims 1 and 12) in the reply, filed on 01/10/2022 is acknowledged. Claims 6-9 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 01/10/2022.

The traversal is on the ground(s) that:  
Applicant has herein amended claims 1 and 6 to better conform with U.S. practice. Amended independent claim 1 is herein amended to depend from the system of independent claim 2. Claim 6 is herein amended to recite subject matter relating to the system of independent claim 1. Accordingly, Applicant respectfully submits that unity of the invention is present in the amended pending claims, see the page 6.

This argument is found not persuasive.
The examiner maintains the amended pending claims are not constructed to present the unity of the invention.
The common feature between Process and Apparatus for its practice is the “Apparatus”, the amended pending claims do not have all the limitations of the apparatus, thus there is no common feature among the independent claims, as a result, no unity of the invention is present.
Further, in case when the elected invention is in an allowable condition, rejoinder for the other claims are also not acceptable, because, emphasized again, the claims do not have all the limitation of the elected invention.
In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined, see MPEP 821.04.

In regards to the amended claim 1, because it is amended to dependent from the elected invention (Claim 2), it will be examined as the elected invention.

The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “further comprising a controller (108) for the second voltage source (107) is provided, which is configured in order to track the potential UH” of Claim 3 and “further comprising a controller (108) for the second voltage source (107), which is configured to track the potential UH” of Claim 4, both would have a better form, if amended to be “further comprising a controller (108) for the second voltage source (107), wherein the controller is configured to track the potential UH”.
Appropriate correction is required.

Claim interpretation
(1) In regards to the “at least one secondary surface (11, 105), toward which ions (101, 102) that miss the substrate (2) move, configured (13, 113) to be chargeable by incident ions (101, 102)” of Claim 2,
First, the “ions (101, 102) that miss the substrate” is not the applicants’ own invention. This is natural phenomenon occurred during the plasma processing, in other words, while a portion of ions in the plasma flow towards the substrate, another portion of the ions are also flow towards internal components in the processing chamber.
Second, the “be chargeable by incident ions (101, 102)” is an operational result when the ions repeatedly contact a surface thus the charge is accumulated on the surface.
Consequently, when an apparatus of a prior art teaches a process chamber, it will be considered meeting the limitation, because the internal components of the process chamber have surfaces

Similarly, the “charging region (12) on the surface (11) of the substrate holder (1)” in the “charging region (12) on the surface (11) of the substrate holder (1) configured (13) to be chargeable by ions (101, 102) incident from the ion source (104) of the coating system (100)” of Claim 1 is one of the surfaces of the internal components, therefore, it will be examined in the same manner.

(2) In regards to the “potential UH different to the potential US” of Claims 12-13, and “the potential US is at a lower energy than the potential UH” of Claim 3,
The different potential is mere different use of the two voltage sources, in other words, when two voltage sources are provided, providing either same potential or different potential from the two voltage sources is mere different use or operation of the voltage source, thus it does not add a patentable weight.
Consequently, when an apparatus of a prior art teaches at least two voltage sources, it is considered that they are clearly capable of providing different potentials, see the MPEP citations below.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “a first voltage source (106), which can be connected to a substrate (2) to be coated so that ions can be accelerated in the direction of the substrate (2) by an electrical potential US applied to the substrate (2) by the first voltage source (106)” of Claim 1 is not clear because of the term “can”.
The term “can” merely indicate capability, thus the claim is not clear, because the claim requires that the voltage source is actually connected or not connected.
For the purpose of examination, when at least the capability is shown, it will be considered meeting the limitation.

(2) In regards to the “the substrate holder further comprising a second contact (4), by means of which a freely selectable potential UH different to the potential US is applied to an electrode region (14) on the surface (11) of the substrate holder (1)” of Claim 12,
The term “freely” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The degree of the “free” has been rendered indefinite by the term. 
When an apparatus of a prior teaches a voltage source, it will be considered meeting the limitation, because a voltage source provides various voltages.

(3) The “further comprising at least one second voltage source (107), which can be connected to the secondary surface (11, 105) so that a freely selectable potential UH different to the potential US can be applied to the secondary surface (11, 105)” of Claim 13 has the same issues as the items (1)-(2) above.

(4) The “as seen by the ions” of Claims 3-4 is not clear.
What is seen by the ions? Is any structure required to be seen by the ions?
Or Does the claim mean that “such that the potential U has a repulsive effect on the ions that miss the substrate”?
An appropriate correction is respectfully requested.

(5) The “controller (108) for the second voltage source (107), which is configured to track the potential UH to (a) a change in properties of the ion reservoir (104)” of Claim 4 is not clear.
The claim is constructed to perform that the controller is capable of detecting the change in properties of the ion reservoir. The examiner considers the applicants’ controller is a controller for the voltage source, thus it is not clear how the controller can detect the change in properties of the ion reservoir without additional structural component. Is the applicants’ controller not a processor, such as a computer to control the operation of the voltage source? if so, what is the specific structure of the applicants’ controller? Does the controller for the voltage source have a monitor or detector to confirm the ion property? Or other structural component to confirm the ion?

Emphasized again, the claim merely recites “a change in properties of the ion reservoir”. However, the written description fails to clearly link the corresponding structure to perform the function to detect the “change in properties of the ion reservoir”. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the same language without providing any particular structure, thus it is not clear what is required to confirm the “change in properties of the ion reservoir”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Applicants’ admitted prior art (AAPA).
Regarding to Claim 2, AAPA teaches:
In the vacuum coating of components on the industrial scale ([0002] of the applicants’ published instant application, note vacuum coating is performed in the coating system, the claimed “A coating system (100)”);
The plasma functions as a source for the ions of the coating material ([0002], the claimed “having at least one ion source (104)”);
By applying a high voltage to the individual substrates, ions are accelerated in the direction of the substrates ([0002], note applying a high voltage intrinsically requires a voltage source, for instance see the applicants’ prior arts Figs. 3a-3b, the claimed “a first voltage source (106), which can be connected to a substrate (2) to be coated so that ions can be accelerated in the direction of the substrate (2) by an electrical potential US applied to the substrate (2) by the first voltage source (106)”);
As discussed in the claim interpretation above, there intrinsically exist plural surfaces of the internal components within the vacuum coating chamber, such as chamber wall surface, substrate holder surface, and/or other art well-known chamber components, thus those surfaces are also exposed to the flow of ions, when plasma process is performed, for instance, see Figs. 3a-3b, also this is well-known in the art, see US 6521104, hereafter ‘104, line 62 of col. 8 to line 4 of col. 9,  the claimed “and at least one secondary surface (11, 105), toward which ions (101, 102) that miss the substrate (2) move, configured (13, 113) to be chargeable by incident ions (101, 102)”).

Regarding to Claim 1,
AAPA teaches from the ion source 1, gas ions 101 are accelerated in the direction of the substrate 2, which is at the potential US. Since the substrate 2 is electrically conductively connected to the substrate holder 1, the substrate holder 1 is also at the potential US and attracts the gas ions 101 as strongly as the substrate 2 does (Fig. 3a-3b, [0047], note as shown in Figs. 3a-3b, the ions 101 reach on the surface of the substrate holder, the charge is accumulated on the surface, the claimed “further comprising a substrate holder (1) for mounting the substrate (2) in the coating system (100), in such a way that a surface (11) of the substrate holder (1) faces toward the ion source (104) of the coating system (100), the substrate holder comprising: a first contact (3) for delivering the potential US to the substrate (2), and a charging region (12) on the surface (11) of the substrate holder (1) configured (13) to be chargeable by ions (101, 102) incident from the ion source (104) of the coating system (100)”).

Regarding to Claim 5,
Fig. 3 of AAPA shows the substrate holder 1 connected to the potential US, note the potential US is provided by the voltage source (the claimed “further comprising a substrate holder (1) connected into the electrical connection between the first voltage source (106) and the substrate (2)”).

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burger et al. (US 20050098119, hereafter ‘119).
Regarding to Claim 2, ‘119 teaches:
Device for vacuum coating (title, the claimed “A coating system (100)”);
Plasma 20 (Fig. 1, [0027], the claimed “having at least one ion source (104)”);
With the aid of voltage supply 13 a changeable voltage potential, the substrate voltage US, is applied during the coating to substrate 10. This voltage is used to control the ion bombardment of substrate 10 during the coating ([0030], the claimed “a first voltage source (106), which can be connected to a substrate (2) to be coated so that ions can be accelerated in the direction of the substrate (2) by an electrical potential US applied to the substrate (2) by the first voltage source (106)”);
As discussed in the claim interpretation above and also as proved in the applicants’ Figs. 3a-3b, there intrinsically exist plural surfaces of the internal components within the vacuum chamber of Fig. 1, such as chamber wall surface, substrate holder surface, and/or other art well-known chamber components, thus those surfaces are also exposed to the flow of ions, when plasma process is performed, the claimed “and at least one secondary surface (11, 105), toward which ions (101, 102) that miss the substrate (2) move, configured (13, 113) to be chargeable by incident ions (101, 102)”).

Regarding to Claim 1, ‘119 teaches:
a bearing device 11 is arranged on which substrates 10 that are to be coated are located ([0027], the claimed “further comprising a substrate holder (1) for mounting the substrate (2) in the coating system (100), in such a way that a surface (11) of the substrate holder (1) faces toward the ion source (104) of the coating system (100)”);
with the aid of voltage supply 13 a changeable voltage potential, the substrate voltage US, is applied during the coating to substrate 10. This voltage is used to control the ion bombardment of substrate 10 during the coating ([0030], note as proved in the applicants’ Figs. 3a-3b, the ions also reach on a surface of the substrate holder, thus the charge is accumulated on the surface, the claimed “the substrate holder comprising: a first contact (3) for delivering the potential US to the substrate (2), and a charging region (12) on the surface (11) of the substrate holder (1) configured (13) to be chargeable by ions (101, 102) incident from the ion source (104) of the coating system (100)”).

Regarding to Claim 5,
Fig. 1 of ‘119 shows the bearing device 11, which is a substrate holder, connected to the voltage source 13 (the claimed “further comprising a substrate holder (1) connected into the electrical connection between the first voltage source (106) and the substrate (2)”).

Claims 1-2, 5 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (US 20090000946, hereafter ‘946).
Regarding to Claim 2, ‘946 teaches:
Processing apparatus (abstract, the claimed “A coating system (100)”);
the bias voltage power supply 186 to bias the substrate 184 with negative voltage pulses that attract ions in the plasma towards the substrate 184 (Fig. 1B, [0060], the claimed “having at least one ion source (104), a first voltage source (106), which can be connected to a substrate (2) to be coated so that ions can be accelerated in the direction of the substrate (2) by an electrical potential US applied to the substrate (2) by the first voltage source (106)”);
As discussed in the claim interpretation above and also as proved in the applicants’ Figs. 3a-3b, there intrinsically exist plural surfaces of the internal components within the vacuum chamber of Fig. 1B, such as chamber wall surface, substrate holder surface, and/or other art well-known chamber components, thus those surfaces are also exposed to the flow of ions, when plasma process is performed, the claimed “and at least one secondary surface (11, 105), toward which ions (101, 102) that miss the substrate (2) move, configured (13, 113) to be chargeable by incident ions (101, 102)”).

Regarding to Claim 1, ‘946 teaches:
parallel plate electrodes 176 ([0057], the claimed “further comprising a substrate holder (1) for mounting the substrate (2) in the coating system (100), in such a way that a surface (11) of the substrate holder (1) faces toward the ion source (104) of the coating system (100)”);
the bias voltage power supply 186 to bias the substrate 184 with negative voltage pulses that attract ions in the plasma towards the substrate 184 ([0060], note as proved in the applicants’ Figs. 3a-3b, the ions also reach on a surface of the substrate holder, thus the charge is accumulated on the surface, the claimed “the substrate holder comprising: a first contact (3) for delivering the potential US to the substrate (2), and a charging region (12) on the surface (11) of the substrate holder (1) configured (13) to be chargeable by ions (101, 102) incident from the ion source (104) of the coating system (100)”).

Regarding to Claim 5,
Fig. 1B of ‘946 shows the parallel electrode 176, which is a substrate holder, connected to the voltage source 178 (the claimed “further comprising a substrate holder (1) connected into the electrical connection between the first voltage source (106) and the substrate (2)”).

Regarding to Claims 12-13,
‘946 teaches the insulator 182 allows the substrate 184 to be biased independently of the parallel plate electrodes 176 which are driven by the RF source 178 ([0058], note the “independently” means it may provide either same or different potential, further the two different voltage sources are clearly capable of providing different potential, see the claim interpretation above, the claimed “the substrate holder further comprising a second contact (4), by means of which a freely selectable potential UH different to the potential US is applied to an electrode region (14) on the surface (11) of the substrate holder (1)” of Claim 12, and “further comprising at least one second voltage source (107), which can be connected to the secondary surface (11, 105) so that a freely selectable potential UH different to the potential US can be applied to the secondary surface (11, 105)”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of ‘946.
Regarding to Claims 12-13, 
AAPA does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 12: the substrate holder further comprising a second contact (4), by means of which a freely selectable potential UH different to the potential US is applied to an electrode region (14) on the surface (11) of the substrate holder (1).
Claim 13: further comprising at least one second voltage source (107), which can be connected to the secondary surface (11, 105) so that a freely selectable potential UH different to the potential US can be applied to the secondary surface (11, 105).

‘946 is analogous art in the field of processing apparatus (abstract). ‘946 teaches the plasma processing system 170 includes an insulator 182 that is positioned between the bottom plate and the substrate 184. The insulator 182 allows the substrate 184 to be biased independently of the parallel plate electrodes 176 which are driven by the RF source 178. A separate substrate bias voltage power supply 186 is used to bias the substrate 184 ([0058]), and the bias voltage power supply 186 to bias the substrate 184 with negative voltage pulses that attract ions in the plasma towards the substrate 184 ([0060]). Note two voltage sources are capable of supplying different potential, see the claim interpretation above.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the AAPA, such that the substrate of AAPA is biased independently of the substrate holder by two separate voltage sources, for the purpose of achieving certain process goals, such as process rates and process profiles, by generating multi-level RF waveforms with the RF source and biasing the substrate.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘119 in view of ‘946.
Regarding to Claims 12-13, 
‘119 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 12: the substrate holder further comprising a second contact (4), by means of which a freely selectable potential UH different to the potential US is applied to an electrode region (14) on the surface (11) of the substrate holder (1).
Claim 13: further comprising at least one second voltage source (107), which can be connected to the secondary surface (11, 105) so that a freely selectable potential UH different to the potential US can be applied to the secondary surface (11, 105).

The teaching of ‘946 was discussed in the claims 12-13 rejection with AAPA above. Therefore, claims 12-13 are rejected for substantially the same reason as the rejection above.

Alternatively, claims 12-13, and Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over (AAPA or ‘119) in view of ‘946 and Wada et al. (US 6423192, hereafter ‘192).
In case the applicants keep arguing that different potential of Claims 12-13 is not taught by the combination of (AAPA or ‘119) in view of ‘946,

As proved in AAPA, a surface of the internal components of the processing chamber exposes to the flow of ions that miss the substrate.

‘192 is analogous art in the field of processing apparatus (abstract). ‘192 teaches a first DC voltage source 8 which can apply a DC negative voltage, necessary for attracting ions to the substrate 1 (Fig. 1, lines 28-30 of col. 10), and during film formation, the third DC voltage source 18 applies a positive voltage to the ion reflecting plate 5. Consequently, of Cu ions emitted from the target 4, those flying toward the side wall of the process chamber 2 are reflected by the ion reflecting plate 5 and accelerated toward the substrate 1. In other words, even Cu ions that were not emitted to directly come incident on the substrate 1 can be reflected by the ion reflecting plate 5 to come incident on the substrate 1 (lines 55-63 of col. 11, note a negative potential is applied to the substrate surface for attracting the ions and a positive potential is applied to another surface other than the substrate for repelling the ion).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have configured the combined apparatus of (AAPA or ‘119) with ‘946, such that the second voltage source provides a potential to the surfaces other than the substrate, which is different from the potential provided to the substrate, for the purpose of reflecting the ions that were not emitted to directly come incident on the substrate towards the substrate.

Regarding to Claims 3-4,
As discussed in the alternative claim 12-13 rejection above, the potential on the surfaces, which is provided by the second voltage source, has a repulsive effect on the ions that miss the substrate (the claimed “the potential UH is repulsive as seen by the ions (101, 102)”);
Further, a voltage source is intrinsically configured to track its own potential provided the voltage source (the claimed “the second voltage source (107) is provided, which is configured in order to track the potential UH”).

AAPA or ‘119 also does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claims 3: further comprising a controller (108) for the second voltage source (107) is provided, which is configured in order to track the potential UH to a change in the potential US, in such a way that the potential US is at a lower energy than the potential UH as seen by the ions (101, 102).
Claim 4: further comprising a controller (108) for the second voltage source (107), which is configured to track the potential UH to (a) a change in properties of the ion reservoir (104), (b) to a change in the potential US, or both (a) and (b) in such a way that the potential UH is repulsive as seen by the ions (101, 102).

‘946 further teaches the controller 188 can be part of the power supplies 178, 186 or can be a separate controller that is electrically connected to control inputs of the power supplies 178, 186, and the controller 188 controls the RF power supply 178 and the bias voltage power supply 186 so that the RF pulses are applied to the parallel plate electrodes 176 at relative times that at least partially neutralize charge accumulation during plasma processing according to the present invention ([0059], note the controller is capable of controlling the operation of one voltage source in response to the operation of the other voltage source, for instance, see Figs. 4-5).

Consequently, even if AAPA or ‘119 is silent about the controller, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a controller, for the purpose of automatic controlling based on pre-determined processing controlling parameters.

Further, as discussed in the claims 12-13 rejection above, the potential to provided on the surfaces is a critical parameter to control the ion repulsive force form the surfaces, thus potential is a controllable parameter, in other words, the potential is a result effective parameter to control ion reflecting.

Consequently, even if AAPA or ‘119 is silent about a specific value of the potential, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have configured the imported controller to control the voltage sources to have claimed potential position, for the purpose of controlling the reflection of ion, and/or since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05.

Alternatively, claims 12-13, and Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over ‘946 in view of Wada et al. (US 6423192, hereafter ‘192).
In case the applicants keep arguing that different potential of Claims 12-13 is not taught by ‘946,

The teaching of ‘192 was discussed in the alternative claims 12-13 rejection with AAPA or ‘119 above. Therefore, claims 12-13 and 3-4 are rejected for substantially the same reason as the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718